Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS
Claim 11 (Currently Amended). A baby receiving apparatus for insertion into a bassinette, the apparatus comprising: an anatomic pad including an upper surface and a lower surface, the upper surface configured to support a baby, and the lower surface configured to abut a bed in the bassinette, a 3-dimensional mesh side wall extending vertically and surrounding the pad, the 3-dimensional mesh sidewall being tapered, inwardly, such that the sidewall narrows from an upper portion towards a lower portion which is connected to the pad; wherein the anatomic pad further comprises a flat surface extending longitudinally between a plurality of cushions, the flat surface connected to the 3-dimensional sidewall and the plurality of cushions, and the flat surface configured for the baby to rest thereon; each cushion of the plurality of cushions extending laterally from the flat surface, each cushion connected to the flat surface and the sidewall, each cushion of the plurality of cushions extending both vertically above the flat surface and laterally from the flat surface towards the sidewall; a plurality of attachments connected to the upper portion of the 3-dimensional mesh side wall, the plurality of attachments 

Claim 12 (Cancelled)

Claim 16 (Currently Amended) The apparatus of claim 11, wherein each cushion of the plurality of cushions is configured to touch a torso or arm of the baby that is placed on the anatomic pad.

Authorization for this examiner’s amendment was given in an interview with Jayne Saydah on 01/26/2022.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 4 and 11. More specifically, the closest prior art references are U.S. Patent No. 7404219 issued to Berkey, U.S. Publication No. 20060075555 issued to Komisar and 20080271243 issued to Burkholder, .
The combination of structure present in claims 4 and 11 was not found in the prior art of record. In particular, the limitation “wherein the anatomic pad further comprises a flat surface extending longitudinally between a plurality of cushions, the flat surface connected to the 3-dimensional sidewall and the plurality of cushions, and the flat surface configured for the baby to rest thereon; each cushion of the plurality of cushions extending laterally from the flat surface, each cushion connected to the flat surface and the sidewall, each cushion of the plurality of cushions extending both vertically above the flat surface and laterally from the flat surface towards the sidewall;” in combination with the other structure present in claims 4 and 11 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be forth or maintained.
Berkey discloses a bassinette insert designed to be inserted into a bassinet. Berkey does not suggest the limitation “wherein the anatomic pad further comprises a flat surface extending longitudinally between a plurality of cushions, the flat surface connected to the 3-dimensional sidewall and the plurality of cushions, and the flat surface configured for the baby to rest thereon; each cushion of the plurality of cushions extending laterally from the flat surface, each cushion connected to the flat surface and the sidewall, each cushion of the plurality of cushions extending both vertically above the flat surface and laterally from the flat surface towards the sidewall;” since doing so would render Berkey inoperable by impeding air circulation into the bassinette when combined with the Matsumoto reference. Komisar discloses cushions that are placed on the sides of the crib however these cushions do not connect to the sidewalls as required by the claim. Thus the limitation above distinguishes both claims 4 and 11 from the prior art of record and would otherwise be impermissible hindsight to modify the closest prior art, Berkey to have the required limitation due to reasons above.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claims 4 and 11 in view of the prior art of record.	.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/2/2022